October 14 2014


                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         OP 14-0654                        FILED
                                                                                OCT 14 2014
                                                                                EiSMith
IN THE MATTER OF:                                                       -
                                                                        .LERK OF THE SUPREME COURT
                                                                             STATE OF MONTANA
D.F.,                                                                ORDER

            A Youth in Need of Care.




        On October 10, 2014, at the hour of 5:00 p.m., D.F., by counsel, filed a Petition for
Certiorari or Habeas Corpus and Request for Stay of Order and Placement. The youth, who
is three years of age, requested the issuance of a writ to stay execution of a District Court
order approving his placement in the New York residence ofhis maternal grandmother under
a permanency plan, until such time as the parental rights of the youth's father, Jacob, are
resolved. Jacob is currently incarcerated, and the parental rights ofD.F.'s mother have been
terminated. D. F. asks this Court to place a hold on his transfer to the residence of his
maternal grandmother until an interlocutory appeal or writ can be resolved. Counsel for the
youth represents in the petition that he hasjust become aware that D. F. was to be transferred
to New York on Saturday, October 11, 2014.
        By operation of law, the Clerk of Court of the Montana Supreme Court may accept
documents for filing only between the hours of 8:00 a.m. and 5:00 p.m. on business days.
M.R. App.P. 3. By the time D.F.'s petition was filed, the Office ofthe Clerk was closing as
required by law, and it would not reopen until Tuesday, October 14, due to the fact that
October 13 was a holiday. There was therefore no time within which this Court could have
taken official action on D.F.'s petition before D.F. was transported to New York, even if it
was inclined to do so.
       D.F. indicates in his petition that he will seek an interlocutory appeal. We offer no
opinion on the prospective merits of such an appeal. However, in light of the timing of
D.F.'s petition for a stay of execution,
       IT IS ORDERED that D.F.'s petition for a stay of execution of the Department's
Order of Placement is DENIED.
       THE Clerk of this Court is directed to provide notice of this Order to all counsel of
record.
      DATED this 14th day of October, 2014.



                                                      gitA 6/f-e4,


                                                                 Justices




                                             2